Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 9/22/20. It is noted, however, that applicant has not filed a certified copy of TW 109132812 the application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 7,806,095) in view of Labbe (US 20180022300) in view of Almeida (US 20200169114).
	With respect to claim 2 Cook teaches a method of controlling the backup power of the battery for a vehicle comprises steps of: Si) receiving a control command by using a microprocessor (22);  S2) turning off a first switch (24) and a second switch (30) and 5turning on a third switch (28) by way of a controlling unit (engine running to recharge 14), wherein battery increases a voltage of a supercapacitor (col. 3 line 3) module via the boost module (28 is described as both a switch and converter/boost module col. 3 lines 25), and a detection unit (col. 4 lines 10-15) detects a voltage of the supercapacitor module; S3) turning off the third switch (28) by ways of the controlling 10unit and stopping a power charging (col. 4 lines 40-45) of the supercapacitor module, when the voltage of the supercapacitor module reaches to a set value (charge completed);  S4) turning on the first switch (24) by using the controlling unit, maintaining turning-off of the second switch (30 is off until minimum voltage level is reached) and the third switch, 15and supplying power to an electric control device (42/16) of the vehicle by using the supercapacitor module so as to start the electric control device (col. 4 lines 45-65). Cook teaches the battery however does not teach the chemistry of the battery. Labbe teaches the known use of a lithium 1iron phosphate battery for a vehicle. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Cook to try a lithium 1iron phosphate battery for the benefit of increased operating temperature range. Cook teaches the use of a command switch 44 and rescuing a dead battery however Cook does not teach the commands are from a power rescue application. Almeida teaches the known use of a smartphone and application (160-161) interfacing a vehicle battery system. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Cook to try an application for the benefit of remote operation.

Allowable Subject Matter
Claim 1 is allowed. The following is an examiner’s statement of reasons for allowance: Cook teaches the backup power control however does not teach the parallel connection wherein a first switch electrically connected with a negative electrode of the electric control device and a negative electrode of the supercapacitor module of the vehicle, a second switch electrically connected with a negative input electrode and a negative output electrode of the boost module, and a third switch electrically connected with a positive electrode of the LiFePO4 battery module and a positive input electrode of the boost module. At least this further limitation in combination with the claimed elements is not taught or rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836